(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, la apelante radicó su escrito de apelación en la corte inferior el día 12 de marzo de 1941, apelando de una resolución que denegó la entrega de ciertos bonos de los Estados Unidos porque sólo le pertenecía una tercera parte en usufructo;
Por cuanto, desde dicha fecha la apelante no ha dado paso al-guno para perfeccionar su apelación, según aparece de la certifica-ción expedida por el secretario interino de la corte inferior;
Por cuanto, el apelado radicó una moción solicitando la desesti-mación del recurso, que fué notificada a la apelante y también lo fue del señalamiento de la vista de la misma, sin que haya comparecido en forma alguna a oponerse a lo solicitado;
Por tanto, vistas las reglas 40 y 58 del reglamento de esta corte, se desestima el recurso.